ACCEPTED
                                                                                       03-14-00148-CV
                                                                                               8318231
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                12/21/2015 10:28:14 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                        NO. 03-14-00148-CV
__________________________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
                IN THE THIRD COURT OF APPEALS          AUSTIN, TEXAS
                         AUSTIN, TEXAS            12/21/2015 10:28:14 AM
__________________________________________________________________
                                                     JEFFREY D. KYLE
                                                           Clerk
                         MEHMET TURAN ERKAN,
                                                                      Appellant,
                                         v.

                          HABIBE NALAN ERKAN,
                                                        Appellee.
__________________________________________________________________

             On Appeal from the 201st Judicial District Court
                           Travis County, Texas
                Trial Court Cause No. D-1-FM- 12-002773
            The Honorable Stephen Yelenosky, Presiding Judge
__________________________________________________________________

    APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
                   A MOTION FOR REHEARING
__________________________________________________________________

                                       Respectfully submitted,

                                       Jennifer L. Mathis
                                       Texas Bar No. 24081964
                                       mathisjl@gmail.com
                                       700 Dominik # 1101
                                       College Station, Texas 77840
                                       (972) 822-6374 – Telephone
                                       (972) 692-5223 – Fax

                                       ATTORNEY FOR APPELLANT




APPELLANT’S MOTION EXTENSION OF TIME                                         Page 1
TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant Mehmet Turan Erkan (“Appellant”) files his Appellant’s Motion

for Extension of Time to File a Motion for Rehearing pursuant to TEX. R. APP. P.

49.8 and TEX. R. APP. P. 10.5(b). In support of this motion, Appellant would show

the Court the following:

                             PROCEDURAL BACKGROUND

      On December 8, 2015, this Court issued its judgment and memorandum

opinion granting relief in part and denying relief in part.

      Regarding Appellant’s first issue on custody, this Court found that there was

error requiring correction and modified the trial court’s judgment to delete the

requirement that Appellant must obtain and maintain a home with a separate

bedroom for each child before his children may visit overnight.

      However, this Court overruled Appellant’s second and third issues relating

to the Turkish properties. This Court found that Appellant waived his hearsay

objection to emails that had been admitted regarding property in Turkey. This

Court also found that the trial court had jurisdiction to order Appellant to convey

his interest in the Turkish properties to his ex-wife.




APPELLANT’S MOTION EXTENSION OF TIME                                          Page 2
                              REQUEST FOR EXTENSION OF TIME TO FILE
                                     MOTION FOR REHEARING

           1.      The undersigned requests an extension of time, pursuant to TEX. R.

APP. P. 49.8 and 10.5(b), of thirty days to file Appellant’s Motion for Rehearing.

           2.      Pursuant to TEX. R. APP. P. 10.5(b)(1)(A), Appellant’s deadline to file

a Motion for Rehearing is on December 23, 2015.

           3.      Pursuant to Tex. R. App. P. 10.5(b)(1)(B), the length of the extension

sought is thirty days.1

           4.      Pursuant to TEX. R. APP. P. 10.5(b)(1)(C), the facts relied on to

reasonably explain the need for an extension are:

           5.      Appellant has expressed a desire to file a motion for rehearing on the

second and third issues of this appeal. Those issues, pertaining to the Turkish

properties, were overruled by this Court.

           6.      Appellant’s counsel began representing Appellant on a pro bono basis

in June of 2014. Appellant’s co-counsel, Matthew Kolodoski, had to withdraw

from this appeal earlier this year after accepting a position as a judicial clerk.

Since first appearing in this appeal, the undersigned has accepted a position at a

busy litigation practice in College Station.                       The undersigned recently had an

estimated 8-day trial setting in Austin, the preparation for which occupied much of

her time. That trial ended up being continued on the day it was scheduled to begin.

1
    Appellant’s Motion for Rehearing would be due on or before January 22, 2016.


APPELLANT’S MOTION EXTENSION OF TIME                                                         Page 3
However, the trial preparation took up a significant block of time during the same

timeframe to file a motion for rehearing in this appeal.

         7.    Appellant asks for thirty days only because of the holidays.         In

addition to Christmas, Appellant’s counsel has a nonrefundable vacation scheduled

from December 31 through January 4.

         8.    Considering the holidays and counsel’s trial practice, the undersigned

asks this Court to please grant an extension of time of thirty days to file a motion

for rehearing so that she may complete this appeal on Appellant’s behalf.

         9.    This request is made so that Appellant may pursue all the remedies

available to him under the law.    This request is not made for the purpose of undue

delay.

         10.   Appellee will not be prejudiced by the granting of this motion.

         11.   Pursuant to Tex. R. App. P. 10.5(b)(1)(D), there have not been any

prior extensions granted pertaining to a motion for rehearing.

                                        PRAYER

         For these reasons, Appellant Mehmet Turan Erkan requests that the Court

sign an order granting Appellant’s Motion for Extension of Time to File a Motion

for Rehearing and extend the time for filing the Appellant’s Motion for Rehearing

up to and including January 22, 2016.




APPELLANT’S MOTION EXTENSION OF TIME                                             Page 4
                               Respectfully submitted,


                               By: __________________________________
                                     Jennifer L. Mathis
                                     Texas Bar No. 24081964
                                     mathisjl@gmail.com
                                     700 Dominik # 1101
                                     College Station, Texas 77840
                                     (972) 822-6374 – Telephone
                                     (972) 692-5223 – Fax

                                       ATTORNEY FOR APPELLANT



                     CERTIFICATE OF CONFERENCE

      In accordance with TEX. R. APP. P. 10.1(a)(5), I certify that on December 21,

2015, at 9:54 A.M., and again at 10:24 A.M., I attempted to call Appellee and

confer on this motion.    On both occasions, there was no answer, and I left a

message for Appellee. It is not known if Appellee is opposed to this motion.




                                       ___________________________________
                                       Jennifer L. Mathis




APPELLANT’S MOTION EXTENSION OF TIME                                           Page 5
                        CERTIFICATE OF SERVICE

     The undersigned hereby certifies that, pursuant to the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing instrument
was mailed to Appellee on December 21, 2015, at the following address:

Habibe Nalan Erkan
8804 Tallwood Drive, Apt. 29
Austin, Texas 78759

APPELLEE

                                       __________________________
                                       Jennifer L. Mathis




APPELLANT’S MOTION EXTENSION OF TIME                                         Page 6